Darden, Judge
(concurring):
If an accomplice to crime furnishes a convening authority a true statement and indicates he is willing to testify in accordance with it, his testimony ought to be competent, even if he receives some benefit such as being tried himself only by a special rather than a general court-martial. Judge Kilday noted in his separate opinion in United States v Scoles, 14 USCMA 14, 22, 33 CMR 226 (1963), that arrangements of this type are a result of express or implied bargaining. The essential element is that the testimony be truthful; it is not made untruthful solely because it coincides with a statement the witness has furnished previously. This is my understanding of the holding in United States v Stoltz, 14 USCMA 461, 34 CMR 241 (1964).
Since in this case the questioning of the accomplice-witness failed to elicit from him that he was to testify only in a truthful manner, even if such testimony departed from his statement that led to his agreement, I join in reversing and in permitting a rehearing.